COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-453-CR
  
  
EX 
PARTE
  
  
JIMMY 
C. BURGETT
  
----------
FROM 
THE 97TH DISTRICT COURT OF MONTAGUE COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the request to dismiss appeal without prejudice filed by Jimmy 
C. Burgett, pro se.  The motion complies with rule 42.2(a) of the rules of 
appellate procedure.  Tex. R.
App. P. 42.2(a).  No decision 
of this court having been delivered before we received this motion, we grant the 
request and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
   
                                                                  PER 
CURIAM
 
 
PANEL D:    
CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
October 14, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.